Exhibit No. 23.2 KPMG LLP Telephone (604) 691-3000 Chartered Accountants Fax (604) 691-3031 PO Box 10unsmuir Street Interenet www.kpmg.ca Vancouver BC V7Y 1K3 Canada CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Catalyst Paper Corporation We consent to the use of our: • Auditors’ Report to the Shareholders dated February 9, 2007 on the consolidated balance sheets of the Company as at December 31, 2006 and 2005, and the consolidated statements of earnings, retained earnings and cash flows for each of the years in the three year period ended December 31, 2006; • Comments by Auditor for U.S. Readers on Canada – U.S. Reporting Differences dated February 9, 2007; and • our Report of Independent Registered Public Accounting Firm dated February 9, 2007 on management's assessment of the effectiveness internal control over financial reporting as of December 31, 2006 and the effectiveness of internal control over financial reporting as of December 31, 2006; incorporated by reference herein. incorporated by reference herein. /s/ KPMG LLP Chartered Accountants Vancouver, Canada May 30, 2007
